Case 1:15-cr-00379-PKC Document 269-11 Filed 03/16/21 Page 1 of 4




           EXHIBIT K
            Case 1:15-cr-00379-PKC Document 269-11 Filed 03/16/21 Page 2 of 4


 
___




Nichole Sobecki/VII




   OPTICS


   Why People Flee Honduras
   Immigrants at the U.S.-Mexico border are hoping to leave behind a home devastated by
   poverty, gangs and crime, and widespread violence against women.
   By POLITICO MAGAZINE | June 07, 2019
      Case 1:15-cr-00379-PKC Document 269-11 Filed 03/16/21 Page 3 of 4




H
            undreds and sometimes thousands at a time, Honduran migrants have joined
            caravans of Central Americans making their way north through Mexico to
            seek refuge in the United States. They arrive at the southern border only to
face stricter asylum rules from an administration increasingly hostile to their entry.
There are a number of reasons people may choose to flee their country, and when they
do, it’s not an easy endeavor. Yet, they keep coming because of what they’re hoping to
leave behind.

Honduras is one of the poorest countries in Latin America. Two-thirds of its roughly 9
million people live in poverty, according to the World Bank, and in rural areas, 1 in 5
lives in extreme poverty. With a growing population, combined with high
underemployment and limited job opportunities because of a largely agricultural
economy, many Hondurans seek opportunity elsewhere. And many who stay are
dependent on remittances.

Honduras is one of the deadliest countries in the world and has one of the highest
impunity rates. According to an analysis by InSight Crime, gang membership and
activity have been on the rise in the past two decades, and the associated violence has hit
the country’s urban areas the hardest. Extortion by gangs has forced many to flee in
search of more security. Moreover, the Honduran police are both understaffed—in the
northern district of San Pedro Sula, home to nearly 230,000 people and where well-
known gangs like Barrio 18 and MS-13 operate, just 50 police officers watch over its 189
neighborhoods—and plagued by corruption and abuse.

Violence—particularly domestic and sexual violence—in Honduras has taken or forever
changed many women’s and girls lives. Gender-based violence is the second-leading
cause of death for women of reproductive age. And in a country where emergency
contraception and abortion are banned, even for rape victims, survivors of sexual
violence have few options if they become pregnant. They can seek to terminate the
pregnancy and risk prison time, or they can go through with it and face one of the
highest maternal mortality rates in Latin America. As Jill Filipovic reports for P
M         , for Honduran women, economic instability and physical insecurity are
intertwined, and both are exacerbated by long-standing patriarchal social norms in the
country.

Almost 1,000 people gathered at the bus terminal in San Pedro Sula, after news of a new
migrant caravan spread in April, one of several from Central America since late last year.
      Case 1:15-cr-00379-PKC Document 269-11 Filed 03/16/21 Page 4 of 4


The migrants travel the over 3,000-mile distance to the U.S. border in large groups for
safety to avoid being robbed, kidnapped or killed by gangs on the way.
